DETAILED ACTION
	Claims 1-12 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in Korea on 25 May 2018 and 23 May 2019. It is noted, however, that applicant has not filed a certified copy of the KR10-2018-0059594 application or the KR10-2019-0060757 application as required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 26, 2019, April 29, 2020 and September 1, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 9 and 10 are objected to because of the following informalities: the acronym KSFM-P and DMEM (claim 9) and the acronym SFM (claim 10) should first be spelled out upon their first usage in a claim.  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 8, 11 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larijani et al., (Acta Medica Iranica, Vol. 53, No. 9 (2015); see PTO-892) (“Larijani”).
	Larijani is directed to producing GMP-grade adipose tissue-derived mesenchymal stem cells for clinical applications.  Larijani teaches the isolated cells were cultured in DMEM supplemented with 10% fetal bovine serum (FBS) until the culture reached 85-90% confluence, thereafter the cells were harvested and subcultured (Abstract and ASCs culture and subcultures, page 542).  
	Regarding claim 1, Larijani specifically teaches the DMEM was supplemented with gamma irradiated fetal bovine serum at a concentration of 10 percent (10%) (ASCs culture and subcultures, page 542).  Larijani further discloses the FBS was irradiated at an absorbed dosage of 35 kGy, which is recommended by various regulatory agencies (Discussion, right column, page 544).  Thus, Larijani’s disclosed culture method 
	Regarding claim 2, Larijani is silent as to whether or not the fetal bovine serum contains an antioxidant, which reads on “the fetal bovine serum in step (a) does not contain an antioxidant”, thus anticipating claim 2.
	Regarding claim 8, Larijani teaches the fetal bovine serum is added to the culture medium at a concentration of 10%, thus anticipating claim 8.
	Regarding claim 11, Larijani teaches the gamma irradiation is performed at an absorbed dose of 35 kGy, thus anticipating claim 11.
	Regarding claim 12, Larijani teaches the mesenchymal stem cells are derived from adipose tissue, thus anticipating claim 12.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 2-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Larijani, as applied to claims 1-2, 8, 11 and 12 above, and further in view of  Ra et al., (US 2013/0164849; see PTO-892) (“Ra”) and Lin et al., (STEM CELLS AND DEVELOPMENT 14: 92-102 (2005); see PTO-892) (“Lin”).
The teaching of Larijani is set forth above and anticipates claims 1-2, 8, 11 and 12.
Regarding claims 2 and 5, as set forth above, Larijani is silent as to whether or not the fetal bovine serum includes an antioxidant.  However, Ra is directed to methods for providing a culture medium for culturing mesenchymal stem cells which show high proliferation (paragraph [0008]).  Ra teaches the mesenchymal stem cells are cultured in a mixed medium comprising DMEM-P and KSFM-P, specifically at a ratio of 66:33 (2:1 ratio) (paragraph [0034]).  
Ra’s Table 1 (paragraph [0038]) illustrates the DMEM-P medium is supplemented with 10% FBS, L-ascorbic acid-2-phosphate (0.2 mM), b-FGF and NEAA (non-essential amino acids). Ra’s Table 3 (paragraph [0038]) illustrates the KSFM-P medium is supplemented with 5% FBS, L-ascorbic acid-2-phosphate (0.2 mM), insulin, N-acetyl-L-cysteine (2 mM), calcium chloride and hydrocortisone.  Ra’s Table 5 illustrates the mesenchymal stem cells cultured in the mixed medium (comprising the antioxidant ascorbic acid) had the highest cell proliferation rate (paragraph [0041]), and thus provides a culture medium that permits producing a large number of therapeutic mesenchymal stem cells in a short time, which is beneficial for stem cell therapy (paragraph [0053]).
Although Ra does not disclose if the supplements N-acetyl-L-cysteine and L-ascorbic acid-2-phosphate are antioxidants, it is noted that Lin is directed to methods for promoting the lifespan of adipose tissue-derived mesenchymal stem cells and teaches the use of a culture medium supplemented with low calcium and N-acetyl-L-cysteine and L-ascorbic acid-2-phosphate.  Lin teaches N-acetyl-L-cysteine and L-ascorbic acid-2-phosphate are antioxidants. Lin further teaches the supplementation resulted in enhanced cell growth and an extended lifespan (Abstract).  Lin, like Ra, teaches the antioxidants were provided at concentrations of 2mM for N-acetyl-L-Cell culture media, left column, page 94).  Additionally, Lin teaches the supplementation extended the lifespan of the cells and permitted the use of less fetal bovine serum (FBS), at a concentration of 5% as compared to 10-20% in other methods.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to supplement Larijani’s mesenchymal stem cell culture medium with antioxidants, specifically N-acetyl-L-cysteine and L-ascorbic acid-2-phosphate.
The person of ordinary skill in the art would have been motivated to modify the method of Larijani to include antioxidants, as taught by Ra and Lin, for the predictable result of successfully promoting enhanced cell proliferation and an extended lifespan, which is beneficial for providing therapeutic stem cell populations, thus meeting the limitation of claims 2 and 5.
The skilled artisan would have had a reasonable expectation of success in combining the teachings of Larijani with Ra and Lin because each of these teachings are directed at therapeutic uses of mesenchymal stem cells.	
	Regarding claim 3 and the limitation “wherein the antioxidant is added to the fetal bovine serum at a concentration of 0.025% to 1%”, it is noted that Ra and Lin teach concentrations of 2 mM for N-acetyl-L-cysteine (NAC) and 0.2 mM for L-ascorbic acid-2-phosphate.  Ra and Lin do not further teach if the disclosed concentrations correlate to concentrations of 0.025% to 1%, as recited in claim 3. However, the instant specification discloses providing 0.2 mM L-ascorbic acid 2-phosphate and 2 mM N-acetyl-L- cysteine (page 17). Thus, because the cited prior art teaches the same concentrations as disclosed in the instant application, it is considered that Ra and Lin’s 
	Further regarding claim 3 and the limitation that the antioxidant is added to the fetal bovine serum, it is considered that upon the combining and mixing of the culture medium supplements, the antioxidant would be added to and mixed with the fetal bovine serum, thus meeting the limitation of claim 3.
	Regarding claim 4, Ra (Tables 1 and 3) teaches supplementing the culture medium with 0.2 mM L-ascorbic acid 2-phosphate. Lin teaches L-ascorbic acid 2-phosphate is an antioxidant, thus meeting the limitation of claim 4.
	Regarding claim 6 and the limitation “wherein the antioxidant is added to the culture medium at a concentration of 0.025% to 1%”, as set forth above regarding claim 3, it is noted the cited prior art teach concentrations of 2 mM for N-acetyl-L-cysteine (NAC) and 0.2 mM for L-ascorbic acid-2-phosphate.  For the reasons set forth above regarding claim 3, it is considered that Ra and Lin’s antioxidant concentrations would necessarily be the same percentage as claimed and thus the claimed range overlaps the prior art range, absent evidence to the contrary, thus meeting the limitation of claim 6.
	Further regarding claim 6 and the limitation that the antioxidant is added to the culture medium, it is considered that upon the combining and mixing of the culture medium supplements disclosed at Ra’s Tables 1 and 3, the antioxidant would be added to and mixed with the culture medium, thus meeting the limitation of claim 6.
	Regarding claim 7, Ra (Tables 1 and 3) teaches supplementing the culture medium with 0.2 mM L-ascorbic acid 2-phosphate. Lin teaches L-ascorbic acid 2-phosphate is an antioxidant, thus meeting the limitation of claim 7.
Regarding claim 9, it is noted that Larijani does not further teach the stem cell culture medium is a mixture of KSFM-P and DMEM medium.  However, Ra, as set forth above teaches methods for providing a culture medium for culturing mesenchymal stem cells which show high proliferation (paragraph [0008]) and thus provides a culture medium that permits producing a large number of therapeutic mesenchymal stem cells in a short time, which is beneficial for stem cell therapy (paragraph [0053]). Ra teaches the mesenchymal stem cells are cultured in a mixed medium comprising DMEM-P and KSFM-P, specifically at a ratio of 66:33 (2:1 ratio) (paragraph [0034]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute a culture medium that is a mixture of KSFM-P and DMEM medium, as the mesenchymal stem cell medium in the culture method of Larijani.
 The person of ordinary skill in the art would have been motivated to use the mixed culture medium, as taught by Ra, for the predictable result of providing a culture medium that permits producing a large number of therapeutic mesenchymal stem cells in a short time, which is beneficial for stem cell therapy.
The skilled artisan would have had a reasonable expectation of success in substituting the mixed medium, for the culture medium of Larijani because Ra has shown that providing a culture medium for culturing mesenchymal stem cells comprising a mixture of KSFM-P and DMEM results in high cell proliferation and thus provides a culture medium that permits producing a large number of therapeutic mesenchymal stem cells in a short time.
Regarding claim 10, Ra’s Table 3 illustrates the KSFM-P medium contains Defined Keratinocyte-SFM, L-ascorbic acid 2-phosphate, insulin, N-acetyl-L-cysteine, calcium chloride, hydrocortisone and FBS, thus meeting the limitation of claim 10.

Conclusion
No claim is allowed.  No claim is free of the prior art.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to E. YVONNE PYLA whose telephone number is (571)270-7366.  The examiner can normally be reached on M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTOPHER BABIC can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/EVELYN Y PYLA/Examiner, Art Unit 1633